DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 9/2/2022 is acknowledged.
Claims 1-3, 8-10, and 15-17 have been amended.
Claims 4, 7, 11, 14, 18, and 21 have been cancelled.
Claims 22-27 have been newly added.
Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19, 20, and 22-27 are pending.

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19, 20, and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babaei et al. (US201902539197), hereafter Babaei.
Regarding claims 1, 8, and 15, 
Babaei discloses an apparatus (Fig. 3; wireless device 110) comprising at least one processor (314); and at least one memory/non-transitory computer readable medium (315) comprising computer program code/instructions (316) stored thereon, the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus to perform method (Fig. 12, 19) comprising receiving at least one configuration from at least one network entity (i.e. base station; Fig. 12, step 1210; Fig. 18, config parameters; Fig. 19-21, 1910-2110; paragraphs 189, 276).
Babaei further shows evaluating at least one received uplink grant or at least one physical uplink shared channel of the at least one received uplink grant against at least one criterion associated with the at least one configuration (Fig. 16-18; paragraphs 299-301; PUSCH transmission) comprising at least one logical channel priority or comparison of priority (paragraphs 182-184, 328, 341; priority handling/override between logical channels of one UE by means of logical channel prioritization) and selecting a value for at least one timer value based on the evaluation of logical channel priority or priority comparison (Fig. 16-18; paragraphs 311, 318-321; ConfiguredGrantTimer (re)starts if uplink grant is type 1/2/addressed to CS-RNTI or is a configured uplink grant; priority handling/override between logical channels of one UE by means of logical channel prioritization ).


Regarding claims 2, 9, 16, 22, 24, and 26, 
Babaei discloses the at least one timer value is associated to a configured grant timer or a configured grant re-transmission timer (paragraph 318-321; configured grant timer for transmission or retransmission).




Regarding claims 3, 10, 17, 23, 25, and 27,
Babaei discloses the at least one configuration may include one or more of: at least one first configured grant timer value/period of time that the timer should run once started, at least one second configured grant timer value/period of time that the timer should run once started, and at least one criterion configured for timer value selection (paragraphs 251, 256-258, 299-301, 321).

Regarding claims 5, 12, and 19, 
Babaei discloses transmitting at least one physical uplink shared channel associated with at least one uplink grant to the at least one network entity (paragraph 214-219, 233, 251, 276, 308, 309, 318).

Regarding claims 6, 13, and 20, 
Babaei discloses the at least one criterion comprises one or more of: at least one grant priority level, at least one logical channel priority, at least one grant parameter, and data carried by at least one physical uplink shared channel (paragraphs 184, 328, 341; see above).







Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19, 20, and 22-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chin et al. (US20200154469A1), hereafter Chin.
Regarding claims 1, 8, and 15, 
Chin discloses an apparatus (Fig. 10) comprising at least one processor (1026) and at least one memory/non-transitory computer readable medium (1028) comprising computer program code/instructions (1032) stored thereon, the at least one memory and computer program code are configured, with the at least one processor, to cause the apparatus to perform method (Fig. 3) comprising receiving at least one configuration from at least one network entity (302-304), evaluating at least one received uplink grant or at least one physical uplink shared channel of the at least one received uplink grant against at least one criterion associated with the at least one configuration (306-312) comprising at least one logical channel priority or comparison of priority (paragraphs 45-69; extensive disclosure of priority of CG configurations, selection of first or second PUSCH duration/value based on priority comparison); and selecting a value for at least one timer value based on the evaluation (314) of at least one logical channel priority or comparison of priority.
Regarding claims 2, 3, 5, 6, 9, 10, 12, 13, 16, 17, 19, 20, and 22-27, 
Chin discloses the at least one timer value is associated to a configured grant timer or a configured grant re-transmission timer (paragraph 34), the at least one configuration may include one or more of: at least one first configured grant timer value/period of time that the timer should run once started, at least one second configured grant timer value/period of time that the timer should run once started, and at least one criterion configured for timer value selection (Fig. 3, 314; first PUSCH duration or second PUSCH duration), starting at least one timer according to the at least one selected configured grant timer value (Fig. 4-9; paragraph 48-54; determination of which CG configuration started the timer), and transmitting at least one physical uplink shared channel associated with at least one uplink grant to the at least one network entity (Abstract; PUSCH transmission referenced throughout the disclosure), wherein the at least one criterion comprises one or more of: at least one grant priority level, at least one logical channel priority, at least one grant parameter, and data carried by at least one physical uplink shared channel and wherein the evaluating comprises evaluating the at least one received uplink grant based on at least one logical channel priority (paragraph 45-60; priority of various CG configurations).





Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
In the Remarks on pg. 9-12 of the Amendment, Applicant contends Babaei fails to disclose the claimed “evaluating” of configured grants as based on at least one logical channel priority or comparision of priority.
The Examiner respectfully disagrees.  Babaei clearly discloses priority handling/overriding of CG configurations between logical channels of one UE by means of logical channel prioritization in paragraphs 182-184, 328, 341, as now cited in the rejection.  Therefore, the rejections are properly maintained.

In the Remarks on pg. 12-15 of the Amendment, Applicant similarly contends Chin fails to disclose the claimed “evaluating” of configured grants as based on at least one logical channel priority or comparision of priority.
The Examiner respectfully disagrees.  Chin clearly discloses extensive disclosure of priority of CG configurations, selection of first or second PUSCH duration/value based on priority comparison in paragraphs 45-69, as now cited in the rejection.  Therefore, the rejections are properly maintained.

It is noted that new claims 22, 24, and 26 include limitations previously presented alternatively in claims 2, 9, and 16, and are addressed accordingly, while new claims 23, 25, and 27 merely provide what would be recognized by one of ordinary skill in the art as the plain and ordinary definition of “timer”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477